Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
 The limitation “a first rectification section that receives power” is interpreted under 112(f)  as a full-bridge rectifier and the limitation “ a second rectification section that  receives power” is interpreted under 112(f)  as a full-bridge rectifier based on para [0028] of applicant’s specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter
3. 	Claims 1-10, 12-21 are allowed.
4. 	The following is an examiner’s statement of reasons for allowance:
With regard to claim 1, Nishino (US20090067207) teaches an apparatus comprising:

a second rectification section ( e.g., 6B, Fig. 1A) that receives power from the second winding ( e.g., 2B, Fig. 1A), the first rectification section connected ( e.g., 6A, Fig. 1A) in parallel with the second rectification section( e.g., 6B, Fig. 1A) ( e.g., 6A and 6B are paralleled, Fig. 1A) , the parallel connection between the first and second rectification sections forming output terminals ( VDC, Fig. 1A);
a switch ( e.g., 5, Fig. 1A) connecting the first winding ( e.g., 2A, Fig. 1A)in series with the second winding( e.g., 2B, Fig. 1A); and
a controller( e.g., 11, Fig. 1A) that intermittently opens and closes the switch ( e.g., 5, Fig. 1A0 to control voltage and current at the output terminals (21 which controls the switch 5 to control an output voltage VDC applied to the load 10, that is, the voltage controller 11 which detects the output voltage VDC, turns on the switch 5 when the output voltage VDC is not higher than a predetermined voltage, and turns off the switch 5 when the output voltage VDC exceeds the predetermined voltage, col 6, line 35-50.) 
  Davis (US20130119773A1) teaches the secondary pad ( Fig. 11) that receives power wirelessly from a WPT primary pad ( Fig. 12), and the secondary pad comprising a first winding and a second winding ( 1102a, Fig. 11) in parallel with the first winding (1102b, Fig. 11) ( see [0086] two coils can be connected in parallel).
However, the prior art of record fails to teach or suggest a controller varying the amount of output current cycles during which the switch is closed to control load current at the output terminals in combination with other limitation of the claim.
With regard to claims 2-7, 21 they depend on claim 1.
With regard to claim 8, Kao (US 20140153289)  teaches an apparatus comprising:

a rectification section comprising a full-bridge rectifier (11, Fig. 3 of Kao), the rectification section comprising a first leg of the rectification section( e.g., M1, M2, Fig. 3) of the rectification section and a second leg ( M3, M4, Fig. 3) of the rectification section, each with a respective center point ( center of M1 and M2, Center of M3 and M4,  Fig. 3 of Kao);
a transformer with N turns ( 12, Fig. 3 of Kao) comprising a first side ( N turn side of 12, Fig. 3 of Kao) and a second side ( 1 turn side of 12, Fig. 3 of Kao),
resonant section have an output voltage ( output voltage from 13, Fig. 3)
 a first connection of the first side of the transformer (  a connection of N turn side of 12 that connects to 13, Fig. 3 of Kao) connected in series with the second connection of the resonant section( side of Lr in 13, Fig. 3 of Kao)
wherein the first connection of the resonant section ( side of Cr in 13, Fig. 3 of Kao) and the second connection of the first side of the transformer ( bottom N turn side of 12, Fig. 3 Kao) are connected to the center points of the switching section( see bottom N turn side of 12 connects to the center points of D3 and D4, and Cr connects to the center points of  D1 and D2, Fig. 3 of Kao, and wherein the second side of the transformer ( 1 turn side of 12, Fig. 3 of Kao) is connected between the center points of the rectification section ( 12 connects to the center points of M1 and M2, M3 and M4, Fig. 3 of Kao).
Zhou (CN102299631A) teaches a switch ( Q5, Q6, Fig. 1) connected in parallel with the second side of the transformer ( P1 , Fig. 1) and a controller open and close the switch ( see Fig. 2 Vgs of Q5, Q6, which includes high and low, and open/close the Q5 and Q6) .

Wu1 (US20150155095A1) teaches about a WPT pad. However, as correctly pointed out by the argument sin the remark dated on 1/18/2022, neither Kao, Zhou or Wu1 suggests to use DC converter in a wireless primary side recited in claim 8. In addition, none of the prior art suggest to replace a LC resonant part in a DC converter with a WPT pad. it would not have been obvious to a person having ordinary skill in the art without impermissible hindsight to modify the combination of Kao and Zhou with WU1 to arrive at the claimed invention. For these reasons, claim 8 is allowed.
	Regard to claims 9-10, 12-17, they depend on claim 8.
With regard to claim 18 ( Claim 18 includes all the limitations of the claim 1 and claim 8), the prior art of record fails to teach or suggest in a primary converter apparatus the resonant session comprising a WPT primary pad and output voltage  of resonant session is applied to the WPT primary pad and a  secondary controller varying an amount of output current cycles during which the switch is closed to control  load current at the output terminals in combination with other limitation of the claim.
 Regard to claims 19-20, they depend on claim 18.
        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion

Matsumae (US 20120249059 A1) teaches about rectifier with transformer

Wu (US 20130188397 A1) teaches a rectifier connected to WPT pad.

Ichikawa (US8854011B2) teaches vehicle receiving pad with two rectifiers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PINPING SUN/Primary Examiner, Art Unit 2836